 Case 2:20-cv-06134-AGR Document 20 Filed 07/26/21 Page 1 of 2 Page ID #:685




 1   THE LAW OFFICES OF JUDITH S. LELAND, APLC
     7007 Washington Avenue, Suite 240
 2   Whittier, CA 90602
 3   Telephone: (562) 904-6955
     Facsimile: (562) 632-1301
 4
     ALEXIS M. LELAND (State Bar No: 223729)
 5   E-mail: tracey@disabilitylawfirm.com
 6   Attorneys for Plaintiff
     TRACY L. WILKISON
 7   Acting United States Attorney
 8   DAVID M. HARRIS
     Assistant United States Attorney
 9   Chief, Civil Division
10   CEDINA M. KIM
     Assistant United States Attorney
11
     Senior Trial Attorney, Civil Division
12   TINA NAICKER, CSBN 252766
13   Special Assistant United States Attorney
           Social Security Administration
14         160 Spear Street, Suite 800
15         San Francisco, CA 94105
           Telephone: (415) 977-8945
16
           Facsimile: (415) 744-0134
17         Email: tina.naicker@ssa.gov
18         Attorneys for Defendant
                           UNITED STATES DISTRICT COURT
19                        CENTRAL DISTRICT OF CALIFORNIA
20                                 WESTERN DIVISON
     ROBERT ALLEN PEARSALL, JR., ) Case No. CV 20-6134-AGR
21                                           )
22          Plaintiff,                       ) [PROPOSED] ORDER AWARDING
23                                           ) EQUAL ACCESS TO JUSTICE
                   v.                        ) ACT ATTORNEY FEES
24   KILOLO KIJAKAZI ,     1
                                             ) PURSUANT TO 28 U.S.C. § 2412(d)
25   Commissioner of Social Security,        )
                                             )
26          Defendant.                       )
27
     1
28     Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
     Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted for Andrew Saul as the defendant in this
     suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of the
     Social Security Act, 42 U.S.C. § 405(g).
 Case 2:20-cv-06134-AGR Document 20 Filed 07/26/21 Page 2 of 2 Page ID #:686




 1         Based upon the parties’ Stipulation for the Award and Payment of Equal
 2   Access to Justice Act Fees, IT IS ORDERED that fees in the amount of
 3   THREE THOUSAND SIX HUNDRED DOLLARS [$3,600.00] as authorized by
 4   28 U.S.C. § 2412(d), be awarded subject to the terms of the Stipulation
 5
 6   Dated: -XO\
            ___________
                              ___________________________________
                                     HON. ALICIA G. ROSENBERG
 7                                   UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              1
